     Case 1:18-cr-00085-DLC-KLD Document 99 Filed 10/23/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITD STATES OF AMERICA,
                                                 CR 18-85-BLG-DLC
                     Plaintiff,                  CR 18-149-BLG-DLC

       vs.                                       ORDER

 LARRY WAYNE PRICE, JR.

                     Defendants.



      Defendant has filed a motion to withdraw his motion for video hearing.

(Doc. 98.) Good cause appearing,

      IT IS ORDERED that Defendant’s motion is GRANTED and the Motion for

Video Hearing (Doc. 96) is WITHDRAWN.

             DATED this 23rd day of October, 2020.



                                       _____________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge




                                        1
